[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                             No. 09-13476                 ELEVENTH CIRCUIT
                                                             JANUARY 7, 2010
                         Non-Argument Calendar
                                                                JOHN LEY
                       ________________________
                                                              ACTING CLERK

                        Agency No. A098-997-623

REN JIAN CHEN,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (January 7, 2010)

Before TJOFLAT, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Ren Jian Chen, pro se, petitions for review of the Bureau of Immigration

Appeals’ (“BIA’s”) decision affirming the Immigration Judge’s (“IJ’s”) order

finding him removable and dismissing his application for withholding of removal

and relief under the United Nations Convention Against Torture and other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”). For the reasons set

forth below, we deny Chen’s petition for review.

                                          I.

      On July 16, 2005, the Immigration and Naturalization Service issued a

Notice to Appear, charging that Chen, a native and citizen of China, was subject to

removal under INA § 212(a)(6)(A)(i), as an alien who entered the United States

without being admitted or paroled. Chen subsequently filed an application for

asylum, withholding of removal, and protection under the CAT, alleging that he

feared persecution on the basis of his religion and political opinion. Chen later

informed the IJ that he was seeking only withholding of removal and CAT relief.

      In his application, Chen explained that the Chinese government threatened to

abort his girlfriend’s baby when she was six or seven months pregnant, and later

sought to punish Chen and his girlfriend for having a child out of wedlock. Chen

stated that, if he returned to China, he could be imprisoned for violating the family

planning policy and punished for leaving China without permission.

      In an attachment to his application, Chen explained that he met his
                                          2
girlfriend, Yun, in February 2004, when she was 18 years old. Yun discovered that

she was pregnant in May 2004. Yun and Chen eloped and Yun avoided “big

hospitals,” instead going to private clinics for prenatal check ups to avoid detection

by family planning officials. One evening, on the way to a check up, Chen and

Yun saw a village cadre while walking in an alley. That night, Chen’s parents told

Chen to take Yun to Chen’s sister’s home. Two days later, six family planning

officials showed up at Chen’s house in an attempt to seize Chen and Yun. Chen

and Yun hid at friends’ houses and in small motels. On February 14, 2005, Yun

gave birth to a baby girl in a private clinic. Chen and Yun discussed leaving

China, but Yun refused to leave their child. On April 20, 2005, Chen flew from

Fuzhou to Beijing, then from Beijing to Brazil. Chen then flew to Guatemala and

later traveled to Mexico. On July 10, 2005, Chen entered the United States.

      The record included several pieces of supporting documentation. The State

Department’s 2007 Country Report on China noted that national family planning

authorities had made some progress on maternal health issues, although “the

country’s birth limitation policies retain harshly coercive elements in law and in

practice.” The Report noted that enforcement of the family planning policies

“significantly varied from place to place.” Under the policy, the minimum age for

women to marry was 22 and it was illegal in almost all provinces for single women

to have a child. Couples having an unapproved child must pay a social
                                           3
compensation fee, which could be as high as ten times greater than a household’s

annual disposable income. Fujian province also required “unspecified ‘remedial

measures’ to deal with out-of-plan pregnancies.”

      The record also included a letter from Yun, who stated that she and Chen

had a daughter, Xichen. Yun stated that government officials had threatened her

since Chen left China, because she would not give them information on Chen’s

whereabouts. She stated that the officials told her that they would jail Chen if they

found him. The record also contained a birth certificate indicating that Yun Jin

Liu, age 20, and Renjian Chen, age 29, had a daughter, Xi Chen, on February 14,

2005. The certificate indicated that the child was born in the general hospital. The

original copy of the birth certificate contained both Chinese characters and English

translations.

      A Form I-213, “Record of Deportable/Inadmissible Alien,” dated July 16,

2005, stated that a Border Patrol Agent encountered Chen at a bus station in

Harlingen, Texas and discovered that Chen was in the country illegally. Chen told

agents that “his main reason for coming to the U.S. was for economic reasons.”

The form noted that a Department of Homeland Security interpreter had served

Chen “in the Chinese language with all service forms regarding his Notice to

Appear.” The form indicated that Chen had no children.

      At a March 12, 2008 hearing before the IJ, Chen testified that he was born in
                                          4
Tantou town, Shi Xia village, which is located in Changle County. Chen testified

that, in May 2004, family planning officials and cadres began searching for him

because he and Yun had a child illegally. Chen stated that he knew Yun for 10

months before she became pregnant with his child. Yun found out she was

pregnant in May 2004. Chen and Yun moved out of town and stayed with a cousin.

They could not stay in one place for long periods of time, because they were afraid

that officials would notice them. After two months of moving from place to place,

Chen and Yun returned to Chen’s home, where they stayed for about a week.

After one week, officials noticed that Yun was pregnant, and Chen and Yun left

again.

         Chen stated that, in December 2004, while he was living at his parents’

home, family planning officials came to the house, because they wanted Yun to

have an abortion. Neither Chen nor Yun were at home when the officials arrived.

After Chen’s father told him that government officials had accused Chen and Yun

of having a child illegally, Chen and Yun again began staying with different

friends and relatives and, sometimes, in hotels. Their child was born in a hospital

in Tangtou town. After the birth of their child, Chen and Yun remained in hiding

because Chen’s family members informed him that family planning officials had

come to his house to harass him.

         Chen testified that he came to the United States because he could not live in
                                            5
hiding any longer. Chen stated that Yun and his daughter were currently staying in

his home with his parents. He explained that, since he left China, officials had

come to his family’s home and threatened Yun, asking her about his whereabouts.

Chen stated that, if he returned to China, he would be arrested by the government

and put in jail because he had a child illegally.

      On cross-examination, Chen testified that, after leaving China, he remained

in Cuba for a little over two months. He acknowledged that his asylum application

did not mention that he was in Cuba, and he stated that this was a mistake. Chen

stated that his girlfriend was 19 at the time his child was born. He could not

explain why his daughter’s birth certificate stated that Yun was 20 when she gave

birth. Chen testified that he had known his girlfriend for three or four months

before she became pregnant. Chen explained that, when he was interviewed by

Border Patrol Agents in July 2005, “there was no interpreter and there was no

judge.” Chen stated that the Border Patrol agent did not speak his dialect, Foo

Chow, and he did not know how the agent obtained the information. Chen testified

that Chinese officials had refused to register his daughter with the household

register, but that his girlfriend had not been physically harmed. He also stated that

he thought private clinics and hospitals were the same thing. Chen did not know

why Tangtou hospital was not listed on his daughter’s birth certificate or why the

certificate contained English translations.
                                              6
      The IJ found that Chen’s testimony “was not sufficiently detailed,

consistent, or believable” to support his claim for withholding of removal and CAT

relief. The IJ was concerned about the validity of Chen’s daughter’s birth

certificate and discrepancies in Chen’s testimony regarding when family planning

officials first began harassing him. The IJ also noted that Chen made it very clear

in his asylum application that Yun gave birth in a private clinic to avoid detection

by family planning officials, but he testified that Yun gave birth in a general

hospital and stated that he did not know there was a difference between a general

hospital and a private clinic. The IJ noted that he did not give substantial weight to

the notation in the I-213 Form that Chen came to the United States for “economic

reasons,” because it was not clear whether a qualified interpreter was assisting

Chen at the time he made the statement.

      The IJ determined that, even if Chen’s testimony was true, Chen failed to

establish that he suffered past persecution or had an objectively reasonable fear of

future persecution. He noted that “nothing has happened to [Chen] and nothing

has happened to [Yun],” even though Yun continued to reside in the village in

which Chen had lived. The IJ also found that Chen “ha[d] not established

countrywide persecution.” Finally, the IJ determined that Chen failed to establish

eligibility for CAT relief, because he failed to show that it was more likely than not

that he would be tortured if returned to China.
                                           7
         The BIA dismissed Chen’s appeal, noting that the IJ found that Chen failed

to show past persecution or an objectively reasonable fear of future persecution,

even if his testimony was accepted as true. The BIA determined that Chen “ha[d]

not demonstrated a likelihood of future persecution based on application of

coercive family planning law or policy” and it further found that Chen “ha[d] not

established that he more likely than not faces ‘torture,’ as defined by regulation,

upon removal.”

                                          II.

         We review only the BIA’s decision, except to the extent that the BIA

expressly adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d
1262, 1284 (11th Cir. 2001). When considering a petition to review a BIA final

order, we review legal issues de novo. Hernandez v. U.S. Att’y Gen., 513 F.3d
1336, 1339 (11th Cir.), cert. denied, Hernandez v. Mukasey, 129 S. Ct. 44 (2008).

The BIA’s factual findings are reviewed under the substantial evidence test. Al

Najjar, 257 F.3d at 1283-84. Under this test, we affirm the BIA’s decision if it is

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. at 1284. “To reverse a factual finding by the BIA,

[we] must find not only that the evidence supports a contrary conclusion, but that it

compels one.” Farquharson v. U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir.

2001).
                                           8
      As an initial matter, we note that Chen did not apply for asylum, so only his

applications for withholding of removal and CAT relief are at issue. Under the

INA, an alien shall not be removed to his country of origin if his life or freedom

would be threatened in that country on account of race, religion, nationality,

membership in a particular social group, or political opinion. INA § 241(b)(3), 8

U.S.C. § 1231(b)(3). “The alien bears the burden of demonstrating that it is more

likely than not [that] []he will be persecuted or tortured upon being returned to

h[is] country.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005)

(quotations omitted). An alien applying for withholding of removal may satisfy his

burden of proof in two ways. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th

Cir. 2006). “First, an alien may establish ‘past persecution in [his] country based

on a protected ground.’” Id. Second, if the alien does not establish past

persecution, he bears the burden of showing that it is more likely than not that (1)

he would be persecuted in the future on account of one of the five enumerated

grounds; and (2) he could not avoid this future threat to his life or freedom by

relocating, if under all the circumstances it would be reasonable to expect

relocation. Id., citing 8 C.F.R. § 208.16(b)(2). Congress has provided by statute

that forced abortion, forced sterilization, and other coercive population control

measures are forms of political persecution. 8 U.S.C. § 1101(a)(42).

      When seeking CAT relief, “the burden of proof is on the applicant . . . to
                                           9
establish that it is more likely than not that he or she would be tortured if removed

to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2). “The burden of

proof for an applicant seeking withholding of removal under the Convention, like

that for an applicant seeking withholding of removal under the statute, is higher

than the burden imposed on an asylum applicant.” Al Najjar, 257 F.3d at 1303.

      The BIA did not err in finding that, even if Chen’s testimony was credible,

Chen failed to establish that he suffered past persecution or would more likely than

not be persecuted in the future if returned to China. With respect to past

persecution, Chen stated in his asylum application that family planning officials

came to his home, attempted to seize him and Yun, and warned his family to

“watch out.” Chen also testified that family planning officials came to his home in

December 2004 because they wanted Yun to have an abortion. These incidents do

not constitute past persecution because neither Chen nor Yun were ever physically

harmed and the verbal threats Chen described did not rise to the level of

persecution. See Sepulveda, 401 F.3d at 1231 (stating that menacing telephone

calls and threats to family members did not amount to past persecution); Zheng v.

U.S. Att’y Gen., 451 F.3d 1287, 1290 (11th Cir. 2006) (noting that persecution

requires “more than a few isolated incidents of verbal harassment or intimidation,

and that mere harassment does not amount to persecution”).

      With respect to future persecution, Chen testified that, since he left China,
                                          10
officials had harassed and threatened Yun, asking about his whereabouts. Yun

stated, in her letter, that officials threatened to jail Chen if they found him.

However, Chen has failed to show that his fear of future persecution is objectively

reasonable. Chen testified that Yun and his child have been living with his parents

in China. Although officials know where Yun lives, she has not been physically

harmed. Since Chen is similarly situated to Yun, it does not appear that he would

be physically harmed if he returned to China. Furthermore, Chen’s testimony

established that he and Yun were harassed by local family planning officials. It

appears that officials made no attempts to find Chen other than going to Chen’s

parents’ home. Additionally, the Country Report notes that enforcement of the

family planning policy “significantly varied from place to place.” Thus, Chen has

failed to establish that he would suffer future persecution in China, because he

could reasonably avoid any future threat to his life or freedom by relocating within

China. See Tan, 446 F.3d at 1375; 8 C.F.R. § 208.16(b)(2). Because Chen’s

testimony failed to establish that he suffered past persecution or would, more likely

than not, be persecuted upon returning to China, the BIA correctly denied his

application for withholding of removal.

      Chen’s testimony also failed to establish that he, more likely than not, would

be tortured if removed to China. Chen never testified that he had been tortured in

the past, and nothing in Chen’s testimony or the documentary evidence indicates
                                            11
that government officials would torture Chen if he returned to China. Accordingly,

the BIA did not err in denying Chen’s applications for withholding of removal and

CAT relief, and we deny Chen’s petition for review.

      DENIED.




                                        12